           Case 1:15-cv-07433-LAP Document 1098 Filed 08/07/20 Page 1 of 2




701 Brickell Avenue, Suite 3300 | Miami, FL 33131 | T | F 305.789.7799
Holland & Knight LLP | www.hklaw.com



Sanford L. Bohrer
+1 305-789-7678
Sandy.Bohrer@hklaw.com

Christine N. Walz
+1 305-789-7678
Christine.Walz@hklaw.com



August 7, 2020

Via ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:        INTERVENORS’ LETTER IN RESPONSE TO COURT’S AUGUST 4, 2020
                    ORDER (DKT. 1097)
                    Giuffre v. Maxwell, Case No. 15-cv-7433-LAP

Dear Judge Preska:

         Intervenors Julie Brown and Miami Herald Media Co. respectfully submit this letter in

response to the Court’s order dated August 4, 2020 (Dkt. 1097), filed both in the above-

captioned matter and in Giuffre v. Dershowitz, No. 19-cv-3377. The Court invited any Doe who

wishes to be heard on potential disclosure to Mr. Dershowitz to submit his or her objections or

other comments directly to the Court via email, for the Court’s in camera review. (Dkt. 1097, at

2). The Court noted it will “at the least, inform the parties generally of the nature of any

comments received.” Id. Intervenors respectfully request that the nature and quantity of

comments received be reflected on the public docket, at well.




Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
        Case 1:15-cv-07433-LAP Document 1098 Filed 08/07/20 Page 2 of 2

The Honorable Loretta A. Preska
August 7, 2020
Page 2


                                    Sincerely yours,

                                    HOLLAND & KNIGHT LLP

                                    /s/ Christine N. Walz
                                    Sanford L. Bohrer
                                    Christine N. Walz
                                    31 West 52nd Street
                                    New York, NY 10019
                                    Telephone: 212.513.3200
                                    Fax: 212.385.9010

                                    Attorneys for Intervenors
                                    Julie Brown and Miami Herald Media Company
